Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. ALLOWABLE SUBJECT MATTER
Claim 2, 4-9, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references do not discloses the features of the objected to claims. For example the cited references do not disclose “ wherein the charging the node M of the first shift register and the charging the node M of the second shift register are performed during the displaying of the one black frame” as recited in claim 2 and  “after one black frame is displayed, the first shift register performs sensing for compensation for the subpixels connected with the j.sup.th gate line, and subsequently the second shift register performs sensing for compensation for the subpixels connected with the K.sup.th gate line” as recited in claim 11.


II. INFORMATION DISCLOSURE STATEMENT 








III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2014176516 in view of BI et al US 20170169763 and further in view of Park et al. US 20170061865.

Consider claim 1. Kim discloses a sensing method for compensation (abstract fig 5), which is performed after a display device including a display panel is powered off (see fig7 S50 power off. S70 compensating for threshold voltages of all D-TFTs at power off time), the sensing method comprising: 
Kim however does not disclose displaying one black frame;
 displaying one black frame ([0027] in low power mode the display can throttled or completely off. During low power mode the display can be driven according to a predetermined image frame pattern, such as an all-black image frame).
Kim contains a "base" device/method of display device.  Bi contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Bi could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in displaying one black frame.  Furthermore, both Kim and Bi use and disclose similar functionality (i.e., driving OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Bi also provide the benefit of reducing latency when transitioning to the on mode [0027] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
sensing subpixels connected to the j.sup.th gate line and then sensing subpixels connected to the K.sup.th gate line (Kim fig 4 sense connected by pixel p connected to gate GL. Fig 4 illustrates one pixel . more pixel circuits are present on a display and another line would be the kth gate line).
Kim as modified by Bi disclose a gate driver (Kim fig 3 gate driver 300) which contains shift register which contain nodes that are charged however Kim as modified by Bi do not explicitly disclose charging a node M of a first shift register connected to a j.sup.th gate line of the display panel; charging a node M of a second shift register connected to a K.sup.th gate line of the display panel;
Park however discloses charging a node M of a first shift register connected to a j.sup.th gate line of the display panel; charging a node M of a second shift register connected to a K.sup.th gate line of the display panel (see fig 5 fig 9,  fig 12-14. [103] Fig 12 scan pulses S1(1)-S1(n)  from first shift registers of GIP1 and scan pulses S2(1)-S1(n)  from first shift registers of GIP2 connect to gate lines of the display panel see fig 11 [106] each stage includes Q node  and QB node and switch circuit control charging and discharging  of Q node and QB node. ).
Kim as modified by Bi contains a "base" device/method of display device.  Park contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Park could have been applied in the same way to the "base" device/method of Kim as modified by Bi and the results would have been predictable and resulted in charging a node M of a first shift register connected to a j.sup.th gate line of the display panel; charging a node M of a second shift register connected to a K.sup.th gate line of the display panel.  Furthermore, both Kim as use and disclose similar functionality (i.e., driving OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Park also provide the benefit of stably sensing driving characteristics changes of the pixel in a low gray scale [0117]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

 sensing method of claim 1, wherein the charging the node M of the first shift register and the charging the node M of the second shift register are performed sequentially (Park [0046] sequentially supply scan pulses s1 s2).
Motivation to combine is similar to motivation of claim 1. 


2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2014176516 in view of Takasugi et al US 20180337682.

Consider claim 10. Kim discloses a display device ([0045] OLED display device) which performs sensing for compensation, which is performed after the display device is powered off (see fig7 S50 power off. S70 compensating for threshold voltages of all D-TFTs at power off time), the display device comprising: 
a display panel including a plurality of subpixels ([0048] display panel [0050] plurality of pixels); 
a gate driver which is connected with the subpixels through gate lines including a j.sup.th gate line and a K.sup.th gate line ([0049] gate driver 300 fig 3 [0054] scan signal is applied from gate driver to gate lines GL ); and a data driver which is connected to the subpixels through a data line ([0049] data driver 200 fig 3 [0055] data voltages are applied to data lines from data driver );
Kim discloses that the gate driver may be a shift register ([0095])but does not disclose wherein the gate driver comprises: a first shift register which receives an RST2 signal in a global way, receives an LSP A signal and an RST1 A signal in a local way, and is connected with the j.sup.th gate line; and a second shift register which receives the RST2 signal in a global way, receives an LSP B signal and an RST1 B signal in a local way, and is connected with the K.sup.th gate line.
wherein the gate driver comprises: a first shift register (fig 1 [0024 gate shift register  ]fig 8 gate shift register 130 left side) which receives an RST2 signal in a global way, receives an LSP A signal and an RST1 A signal in a local way, and is connected with the j.sup.th gate line ([0117] see fig 1 and fig 8  left shift register receives reset LSP fig 8 130 receives. [0026] gate pulses are supplied to gate lines from the shift register); and a second shift register (fig 1 [0024] gate shift register. fig 8 gate shift register 130 right side) which receives the RST2 signal in a global way, receives an LSP B signal and an RST1 B signal in a local way, and is connected with the K.sup.th gate line ([0117] see fig 1 and fig 8  right  shift register receives reset LSP fig 8 130 receives. [0026] gate pulses are supplied to gate lines from the shift register).
Kim contains a "base" device/method of display device.  Takasugi contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Takasugi could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in wherein the gate driver comprises: a first shift register which receives an RST2 signal in a global way, receives an LSP A signal and an RST1 A signal in a local way, and is connected with the j.sup.th gate line; and a second shift register which receives the RST2 signal in a global way, receives an LSP B signal and an RST1 B signal in a local way, and is connected with the K.sup.th gate line..  Furthermore, both Kim and Takasugi use and disclose similar functionality (i.e., driving OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Takasugi also provide the benefit of reducing dim perception phenomenon [0009]. One of ordinary skill in the art would have been capable of applying this known method of 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 





IV. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. US 20150187273 discloses a display devices which driving characteristics of driving transistor of an OLED display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 08/13/2021Primary Examiner, Art Unit 2692